        Case 1:20-cv-01125-DAD-JLT Document 12 Filed 12/14/20 Page 1 of 1


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   WESTCOR LAND TITLE INSURANCE                              Case No.: 1:20-cv-01125 NONE JLT
     COMPANY,
12             Plaintiffs,                                     ORDER DIRECTING THE CLERK OF THE
13                                                             COURT TO ASSIGN A DISTRICT JUDGE TO
             v.
                                                               THIS CASE AND TO CLOSE THE ACTION
14   JAMIE CASTELLANOS,                                        (Doc. 11)
15                   Defendant.
16
17           The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)()(A)(i). (Doc. 11) Accordingly, the Clerk of Court is DIRECTED to assign

19   a district judge to this case and to close this action.

20
21   IT IS SO ORDERED.

22       Dated:     December 14, 2020                              /s/ Jennifer L. Thurston
23                                                        UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
